DENNIS, Justice,
assigning additional concurring reasons.
It should be noted that nothing could be accomplished by requiring the trial court to conduct an evidentiary hearing. We already have a copy of the hearing held in connection with the defendant’s guilty plea. It clearly reflects that the basic plea bargain was between the defendant, who agreed to plead guilty to one charge, and *918the district attorney, who agreed to drop other charges. The district court did not, and in my opinion legally could not, impose a conditional sentence which could be withdrawn and replaced with a more burdensome sentence contingent upon future conduct of the defendant. The issues of whether the State may reinstate the dismissed charges and have the sentence and defendant’s guilty plea set aside are not encompassed in this proceeding.